Citation Nr: 1413280	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 
 


INTRODUCTION

The Veteran served on active duty from June 1984 to August 1992.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 
 
In addition to the paper claims file, the Board has reviewed the electronic claims file associated with the appellant's claim in reaching its decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2001 as a result of sarcoid heart disease.  

2.  At the time of his death the Veteran had no service-connected disabilities.

3.  The preponderance of the evidence does not show that the Veteran's cause of death was etiologically related to service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For dependency and indemnity compensation (DIC) claims, proper VCAA notice must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

A March 2010 letter, sent prior to the initial unfavorable rating decision, advised the appellant of the evidence and information necessary to substantiate her claim for DIC based on a condition not yet service connected.  The same letter advised her of what evidence and information she was expected to provide and what evidence and information VA would provide.  VA has satisfied its duty to notify the appellant.

VA also has a duty to assist the appellant in the development of a claim.  This duty includes assisting in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and private treatment records have been obtained and considered.  The appellant has not identified any additional outstanding records that have not been obtained.  

No medical opinion was obtained in connection with this claim since, as will be explained below, the record does not indicate that the condition causing the Veteran's death was due to or aggravated by the Veteran's active military service and there is no indication that it manifested to a compensable degree during service or within a year of separation.  38 C.F.R. §§ 3.303, 3.307, 3.309; Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010) (The determination as to whether there was an event, injury, or disease in service is a finding of fact for the Board.)

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim.  VA's duty to assist has been satisfied.

II.  Law

Dependency and indemnity compensation is available to a surviving spouse who can establish that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Additionally, where a veteran served ninety days or more of active service, and sarcoidosis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

III.  Analysis

The appellant seems to contend in her November 2010 notice of disagreement that the Veteran's sarcoidosis should have been service connected because it manifested to a compensable degree, and/or that the Veteran's military occupational specialty of petroleum supply specialist led to him being exposed to some pesticides or fuel vapors, which caused his sarcoidosis.  The appellant's representative argues in its brief that exposure to various fuels played a part in the Veteran's death from sarcoidosis.

A review of the evidence, including the Veteran's death certificate and medical records, indicates that he was diagnosed with sarcoidosis in May 2000 and that sarcoid heart disease was the immediate cause of his death in December 2001.  No other underlying causes were noted on the death certificate.  As the Veteran was not service connected for any disability, evidence would need to show that the Veteran's sarcoidosis was due to or aggravated by service for the appellant to prevail on her claim.

The Veteran's STRs do not contain complaints, diagnosis or treatment for sarcoidosis or related illnesses and there is no medical evidence of record to show that the condition manifested to a compensable degree within a year of separation.  Medical records do not show diagnosis or treatment for sarcoidosis until March 2000, 8 years after service.

While the appellant has submitted literature concerning the incidence of sarcoidosis in soldiers deployed to the Persian Gulf region during the first Iraq war, personnel records confirm that the Veteran did not serve in the Southwest Asia theater of operations.  Other documentation submitted by the appellant discusses the effects of certain pesticides.  However this literature is not specific to the Veteran and, as there is no evidence of the Veteran's exposure to any specific pesticide, is not probative with respect to the subject of service connection. 

The Board likewise affords little probative value to the appellant's lay statements concerning the relationship between the Veteran's service and his cause of death, as that complex medical issue requires medical training rather than mere sensory observation and is beyond the competence of a layperson to explain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The evidence also fails to show that the Veteran's symptoms of sarcoidosis were present on a continuous basis following service.  Lay statements from the Veteran indicate that the manifestations of sarcoidosis did not occur until several years after service.  According to March 2000 private medical records, the Veteran stated that he was in good health up until a month prior to the examination.  X-rays taken at the time showed no evidence of active cardiopulmonary disease.

Thus, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


